Case 6:20-cv-00176-JCB Document 34-22 Filed 05/15/20 Page 1 of 4 PageID #: 1685




                 Attachment 19
Case 6:20-cv-00176-JCB Document 34-22 Filed 05/15/20 Page 2 of 4 PageID #: 1686




                                                                                                      Mitchell A. Neuhauser
                                                                                                               Vice President
                                                                                        Assistant General Counsel - Regulatory

                                                                                                       401 North Main Street
                                                                                                    Winston-Salem, NC 27101
                                                                                                               336.741.7500
 November 25, 2019                                                                                       neuhaum@rjrt.com


 VIA ELECTRONIC SUBMISSION
    AND HAND DELIVERY

 Division of Dockets Management (HFA-305)
 Food and Drug Administration
 5630 Fishers Lane, Rm. 1061
 Rockville, MD 20852

         Re:      Docket No. FDA-2019-N-3065 (“Tobacco Products; Required Warnings for
                  Cigarette Packages and Advertisements”)

 Dear Sir or Madam,

          On August 16, 2019, the U.S. Food and Drug Administration (“FDA” or “the Agency”)
 issued a proposed rule regarding graphic warnings for cigarette packaging and advertising. See
 Tobacco Products; Required Warnings for Cigarette Packages and Advertisements, 84 Fed. Reg.
 42,754 (Aug. 16, 2019). RAI Services Company (“RAIS”) filed comments on the proposed rule,
 explaining that (among other things) FDA had failed “to release any information about its
 qualitative studies,” which “were critical to the development of the proposed warnings.” RAIS
 Comments, Docket No. FDA-2019-N-3065, Executive Summary at 5 (Oct. 11, 2019). On
 November 12, 2019, FDA placed additional materials regarding those qualitative studies in the
 docket. See Tobacco Products; Required Warnings for Cigarette Packages and Advertisements;
 Additional Materials; Reopening of the Comment Period, 84 Fed. Reg. 60,966 (Nov. 12, 2019).
 Specifically, FDA released four reports regarding “qualitative focus groups and interviews” that
 the Agency used “to test and refine image concepts and obtain feedback on which textual
 statements should be selected for further study.” Id. at 60,967. FDA also “reopen[ed] the comment
 period for the proposed rule for 15 days to allow comment on the additional materials.” Id. In
 response, RAIS respectfully submits these comments on its own behalf and on behalf of its
 affiliated tobacco companies. 1

        The additional materials confirm what should be clear to all objective observers: FDA
 designed the proposed warnings “to evoke negative emotions, such as fear, disgust, and distress,”

         1
             RAIS coordinates regulatory compliance for Reynolds American Inc.’s (“RAI”) subsidiary companies,
 including R.J. Reynolds Tobacco Company; American Snuff Company, LLC; Santa Fe Natural Tobacco Company,
 Inc.; and R.J. Reynolds Vapor Company. References to RAIS or “the Company” in this letter may refer to RAIS itself
 and/or its affiliated RAI subsidiaries, as applicable.

                                                       –1–
Case 6:20-cv-00176-JCB Document 34-22 Filed 05/15/20 Page 3 of 4 PageID #: 1687



            •   Macular-Degeneration Image: FDA showed people an image of a “female
                receiving an injection in the eye to treat macular degeneration caused by
                smoking.” Id. at 138. FDA said that this image “evoked visceral reactions
                and statements of discomfort from most participants.” Id. In response to this
                image, people said the following:

                    o “Do you see how long the needle looks? That looks scary.” Id. at
                      142.

                    o “Yes, it definitely would [grab my attention] because that’s scary.
                      That’s scary. You can see the needle. Your eye is open and a needle
                      is coming toward your eye, that’s scary.” Id.

                    o “It’s terrifying. I am terrified of needles, so this is my worst
                      nightmare.” Id.

        As these interviews reveal, FDA knew—from the earliest stages of development—that the
 proposed warnings would evoke negative emotions and thereby convey an ideological, anti-
 smoking message. Despite that knowledge, FDA included each of these images in the proposed
 rule without making any meaningful changes to them. Indeed, in some cases, FDA made the
 images more gruesome—for example, FDA made the diseased lungs bloodier, and made the feet
 with the amputated toes more disfigured.

         The additional materials are particularly troubling in light of FDA’s assurances in the
 proposed rule that the Agency had addressed this issue. In R.J. Reynolds Tobacco Co. v. FDA, the
 D.C. Circuit held that FDA’s first set of graphic warnings constituted “unabashed attempts to
 evoke emotion (and perhaps embarrassment) and browbeat consumers into quitting.” 696 F.3d at
 1217. In the proposed rule, FDA said that it had “carefully considered” that holding and gone
 through a “science-based, iterative research process” to “thoroughly address[] any such
 criticisms.” 84 Fed. Reg. at 42,777–78. When FDA made that statement, it was obvious that the
 Agency’s quantitative studies did not address the D.C. Circuit’s concerns. See RAIS Comments at
 6 (“[T]he proposed rule demonstrates that FDA did nothing to determine whether the proposed
 warnings evoke emotion or convey an anti-smoking message. FDA has published all three survey
 instruments that the Agency used to test the proposed warnings, and those surveys do not include
 a single question about whether the warnings evoke emotion or convey the message that people
 should not smoke.”). Now, it is apparent that FDA’s qualitative studies did not address the D.C.
 Circuit’s concerns either. Indeed, nothing in the administrative record suggests that FDA gave a
 moment’s thought to reducing the emotional and ideological nature of the proposed warnings. On
 the contrary, given that FDA knew about this problem and deliberately failed to address it, one can
 conclude only that FDA wanted the proposed warnings to have such an effect.




                                                –5–
Case 6:20-cv-00176-JCB Document 34-22 Filed 05/15/20 Page 4 of 4 PageID #: 1688



                qualitative study, “[m]any participants were confused about the scar and the
                tubes and what type of surgery they indicate.” Second Qualitative Study
                Report at 59.

            •   COPD Warning Statement: This warning confused some people who “did
                not know the meaning of ‘COPD.’” First Qualitative Study Report at 19;
                see also Findings from Cognitive Testing of Spanish Warning Labels at 7
                (Mar. 22, 2016) (“Four participants found the term COPD to be
                confusing.”).

            •   Erectile-Dysfunction Image: People had a “wide variety of interpretations
                for this image.” Second Qualitative Study Report at 70. Some people
                thought that the couple had a “strained relationship … because he smokes
                and she doesn’t,” while others thought the man was suffering from
                “[i]nsomnia/sleeplessness” or “[s]tress/depression.” Id.

            •   Amputated-Toes Image: People found this image confusing because the
                “cause of the foot problem is unclear,” the image did not seem “realistic,”
                and the image was too “extreme.” Second Qualitative Study Report at 67.

            •   Macular-Degeneration Image: When FDA first tested this image, people
                “could see that the eye was getting an injection,” but they “could not
                understand why the injection was necessary.” Image-Concept Report at
                138. People thought this image was confusing even after it was paired with
                a textual warning statement because people “had never heard of macular
                degeneration and the image does not show what it is.” Second Qualitative
                Study Report at 75.

          Overall, people found the proposed warnings to be confusing. In its initial testing, FDA
 analyzed “how well participants understood the intended message” of ten graphic images that were
 later included, in similar form, in the proposed rule. Image-Concept Report at 13. For five of those
 images, FDA concluded that the message clarity was “low” (i.e., only a “[f]ew participants
 understand the intended message”). Id. at 13, 22, 77, 126, 138, 143. And for two more images,
 FDA concluded that the message clarity was “medium” (i.e., only “[s]ome participants understand
 the intended message”). Id. at 13, 61, 121.

        The additional materials also reveal that many people found the proposed warnings to be
 misleading:

            •   “Causes”: The “most prevalent finding” in FDA’s first qualitative study
                was that people found “statements of the type ‘X causes Y’” to be
                misleading. First Qualitative Study Report at 52. Instead, people thought
                that statements would be more accurate if they said “‘can cause,’ ‘may
                cause,’ or ‘increases the risk of’ instead of ‘cause’ or ‘causes.’” Id.; see also
                id. at 15, 17, 19, 26, 27, 31, 33, 34, 35, 36, 38, 45, 46.



                                                 –7–
